DETAILED ACTION
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reference Kim et al. (US Pat. No. 11115162 B2) teaches about  The method includes: receiving a message including secondary cell (SCell) configuration information from a base station; identifying whether a condition for transitioning the SCell to a dormant state is satisfied; and in case that the condition for transitioning the SCell to the dormant state is satisfied, releasing periodic transmission resources for the SCell configured in the UE; see abstract; further see lines 13- 30 of col. 17 about if a cell deactivation timer (ScellDeactivationTimer) is configured for each Scell and the cell deactivation timer expires, the Scell may transition to the inactive state. If a cell hibernation timer (ScellHibernationTimer) is configured for each Scell and the cell hibernation timer expires, the Scell may transition to the dormant state. When the cell hibernation timer expires, only the Scell in the active state transitions to the dormant state, but the Scell in the inactive state or the dormant state does not transition to the dormant state. A dormant-state cell deactivation timer may be configured for each Scell, and the Scell in the dormant state may transition to the inactive state. When the dormant-state cell deactivation timer expires, only the Scell in the dormant state transitions to the inactive state, but the Scell in the active state or the inactive state does not transition to the inactive state. But fails to state about determining a second cell from the plurality of cells to transition from a dormant state to a non-dormant state, wherein the determining is based on the second cell being configured with a control resource set for receiving uplink grants for retransmission of the uplink data; in response to the transmitting, transitioning the second cell from the dormant state to the non-dormant state; receiving an uplink grant, via the second cell, indicating a radio resource; and retransmitting, via the radio resource, the uplink data.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468